Citation Nr: 1011276	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-08 541	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased (compensable) initial rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
February 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that rating decision, in pertinent part, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable or zero  percent rating for that 
disability effective in December 2002.  The Veteran disagreed 
with the rating, and in a January 2005 rating decision, the 
RO continued the noncompensable rating.  In August 2007, the 
Board remanded the claim, and it is now before the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The RO provided the 
Veteran information concerning the VCAA by correspondence 
dated in March 2003 and October 2007.  

The Veteran contends that the initial noncompensable 
evaluation assigned his bilateral hearing loss does not 
accurately reflect the severity of the disorder.  He argues 
that he should be granted an extraschedular rating because 
his hearing disability interferes with his employment and has 
a negative impact on his quality of life.  

The Board remanded the case in August 2007 for a VA audiology 
examination with comment by the examiner on the effects of 
the Veteran's ability to function under the ordinary 
conditions of daily life and upon his ordinary activity, 
including the effect of his hearing loss on engaging in 
employment.  The Veteran was provided a VA audiology 
examination in May 2008 and in an August 2008 addendum, the 
audiologist said it was her opinion that the Veteran could 
function in all communicative situations if there was no 
excessive noise in the background, and she said that 
telephone use, especially with an amplified phone, should not 
pose a problem.  

The Veteran argues that the examiner did not provide 
sufficient detail in her examination report for VA to make an 
informed decision regarding entitlement to an extraschedular 
rating.  In particular, he argues that the examiner failed to 
include any discussion of the impact of the Veteran's hearing 
disability on his employment as a police officer and, in 
particular, failed to discuss the functional effect of the 
Veteran's hearing disability on his ability to understand 
radio broadcasts in his police car and failed to discuss the 
Veteran's hearing disability in the context of his particular 
work environment.  In addition, the Veteran asserts that his 
hearing loss is worse that was reflected by the May 2008 
examination and in effect contends that his hearing loss has 
worsened.  He requests a remand to obtain a new audiology 
examination if an increased rating cannot be granted at this 
time.  

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
It therefore is the judgment of the Board that the Veteran 
should be provided another VA audiology examination to 
determine the current level of severity of his bilateral 
hearing loss and to obtain evidence pertinent to his 
contentions regarding entitlement to an extraschedular 
rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated or evaluated his 
bilateral hearing loss since May 2008.  
In addition, ensure compliance with the 
VCAA relative to the claim of 
entitlement to an extraschedular 
rating.  In this regard, the Veteran 
should be apprised of what information 
and evidence are necessary to support 
his claim for such rating, including 
but not limited to examination and 
treatment records compiled by VA and 
non-VA sources, medical statements, 
competent lay statements describing 
symptoms, employer statements, evidence 
of employer accommodation, confirmation 
of use of sick leave for the disability 
in question, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances related to 
such disability.  He should be informed 
specifically that the basis for the 
assignment of an extraschedular 
evaluation is that there is a showing 
that the schedular evaluation assigned 
is inadequate, with such related 
factors as frequent periods of 
hospitalization for management of the 
disability or a resulting marked 
interference with employment due solely 
to that disability.  

After the Veteran has signed the 
appropriate releases, identified 
medical records or other pertinent 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.  

2.  Then, the Veteran should be scheduled 
for a VA audiological examination to 
determine the extent and severity of his 
bilateral hearing loss.  All indicated 
studies should be performed.  The 
examination is to be conducted in 
accordance with the requirements of the 
current Disability Examination Worksheet 
for Audio Examinations.  The audiologist 
is specifically requested to describe 
fully the effects caused by the Veteran's 
hearing loss disability on his 
occupational functioning, including as a 
police officer, as well as effects caused 
by the hearing loss disability on his 
activities of daily living.  Prior to the 
examination, the claims folder must be 
made available to the audiologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
audiologist.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) (concerning staged ratings).  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the AMC/RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


